101 F.3d 706
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOS ANGELES COUNTY HOMECARE WORKERS UNION, Service EmployeesInternational Union, Local 434-B, AFL-CIO, Respondent.
No. 95-70475.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1996.*Decided Nov. 13, 1996.

On Application for Enforcement of an Order of the National Labor Relations Board, No. 21-CA-29370.
NLRB,
ORDER ENFORCED.
Before:  BROWNING, THOMPSON and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Substantial evidence supports the ALJ's finding that the Union coercively interrogated and threatened its employees in violation of section 8(a)(1) of the NLRA.  On four occasions, the Union coercively interrogated or threatened its employees in retaliation for the employees' unionizing activities.  The ALJ correctly resolved the conflict between the testimony of the Union and that of its employees when he decided to credit the employees' testimony.  The Union's interrogation of its employees, considered under the totality of the circumstances, violated section 8(a)(1) because the interrogation contained threats of reprisal against unionizing employees.  The Union also violated section 8(a)(1) when it threatened unionizing employees with loss of employment benefits.


3
Substantial evidence also supports the ALJ's finding that the Union violated section 8(a)(3) when it discharged Ochoa in retaliation for her Union support.  The evidence credited by the ALJ supported the finding that the Union was motivated by anti-union animus when it fired Ochoa.  Further, the Union failed to establish that it dismissed Ochoa for legitimate business reasons.


4
The application of the National Labor Relations Board for enforcement of its order issued March 31, 1995, against the Los Angeles County Homecare Workers Union, Service Employees International Union, Local 434-B, AFL-CIO, reported at 316 NLRB 1059, is GRANTED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3